internal_revenue_service number release date index number plr-104537-00 cc tege eb qp1 x board ein plan dear this is in response to your letter of date and subsequent correspondence requesting a ruling with respect to x’s deferred_compensation plan which x intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code the plan was established and executed according to a legislative delegation of authority to the board from x and in accordance with an enabling statute a previous plan had received a favorable private_letter_ruling from the internal_revenue_service the plan has been amended to comply with the small_business job protection act of the taxpayer_relief_act_of_1997 and the uniformed_services employment and reemployment_rights act of the plan is effective as of date employer is defined to mean x and its agencies or departments which are deemed to have adopted the plan by the act of the board and the enabling statute an employee may become a participant by entering into a participation_agreement in accordance with the plan at the time of entering into or amending a participation_agreement a participant must agree to defer at least the minimum amount as provided by the enabling statute and prescribed by the plan_administrator compensation will be deferred for any calendar month only if a participation_agreement providing for the deferral has been entered into before the beginning of the month and further provided that the month is not earlier than the first calendar month which begins at least days after the execution of the participation_agreement the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant’s last three years ending before he or she attains normal_retirement_age under the plan the amounts that may be deferred are within the limitations set out in sec_457 of the code all amounts of compensation deferred pursuant to the plan all property and rights purchased with such mounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants alternate payees and beneficiaries under the plan all amounts of compensation deferred under the plan shall be transferred to a_trust established under the plan within a period that is not longer than is reasonable for the proper administration of the accounts of participants during the participant’s life a participant shall direct the investment of his or her account after the participant’s death or after a plan approved domestic_relations_order is effective the beneficiary or alternate_payee shall direct the investment of the account or his or her segregated account payments to participants may begin upon their separation_from_service payments to their beneficiaries may begin upon the participant’s death all payouts must conform to sec_401 and sec_457 of the code the plan can accept a transfer of compensation previously deferred under another plan of deferred_compensation maintained by another employer as an eligible code sec_457 plan a participant who separates from service with x and accepts employment with another employer that maintains an eligible plan may elect to transfer his or her compensation deferred under the plan to that other plan if the other plan can accept such transfers except pursuant to a plan approved domestic_relations_order participants may not sell assign commute pledge transfer or otherwise convey or encumber the right to receive payments under the plan the plan also includes a provision permitting a participant to elect an in-service distribution of dollar_figure or less from his or her account in certain limited circumstances set forth thereunder and in accordance with sec_457 sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_1_457-1 states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after payments have commenced under the plan sec_457 states that a plan maintained by a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state shall not be treated as an eligible_deferred_compensation_plan unless all assets and income of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 states that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan based upon the provisions of the plan summarized above we conclude as follows the plan constitutes an eligible_state_deferred_compensation_plan as defined in sec_457 of the code as amended under sections and of the small_business job protection act of amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient only for the taxable_year or years in which such amounts are paid or otherwise made available to the participant under the plan except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to x and applies only to the plan and trust submitted on date as revised by amendments submitted on september september and date sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell acting chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities
